DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-14, 16, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (U.S. PG. Pub. 20190051450 A1) in view of Yatabe et al. (U.S. PG. Pub. No. 2017/0018351 A1).
With respect to claim 1, Shimoda et al., hereinafter referred to as “Shimoda,” teaches a coil component 1 (Figs. 1-3B) comprising:
a body 10 having an internal coil 20 including a first end (left or right end) and a second end (the other of left or right end) and including an upper surface 18 and a lower surface 17 opposing each other in a thickness direction (height direction), a first end surface 15 and a second end surface 16 opposing each other in a length direction (left to right direction), and a first side surface 13 or 14 and a second side surface (the other of surface 13 or 14) opposing each other in a width direction A; and
first and second external electrodes 30 and 40 respectively connected to the first and second ends,
wherein the first external electrode includes a first base portion 31 and 32 extending along the lower surface and the first end surface, and a first extending portion 320 extending from the first base portion along the first end surface in the thickness direction,
the second external electrode includes a second base portion 41 and 42 extending along the lower surface and the second end surface, and a second extending portion 420 extending from the second base portion along the second end surface in the thickness direction,
a width of the first base portion is greater than a width of the first extending portion on the first end surface with respect to the width direction,
a width of the second base portion is greater than a width of the second extending portion on the second end surface with respect to the width direction, 
an end surface (outer surface) of the first extending portion is parallel to the first end surface and line-symmetrical with respect to a first central line (imaginary central line in 
at least one of the first or second extending portions includes an opening (opening made between extending portions) therein which respectively exposes a portion of the first or second end surface from an entire width of the opening (paras. [0032], [0035], [0040], [0043], and [0052]-[0053]). Shimoda does not expressly teach a width of the first base portion extends across a full width of the first end surface of the body, and a width of the second base portion extends across a full width of the second end surface of the body.
Yatabe et al., hereinafter referred to as “Yatabe,” teaches a coil component (e.g. Fig. 25a) comprising:
a width (width of electrode on the left or right side) of the first base portion (bottom and portion of left or right surfaces) extends across a full width of the first end surface (left or right surface) of the body, and a width (width of electrode on the other of left or right side) of the second base portion (bottom and portion of left or right surfaces) extends across a full width of the second end surface (the other of left or right surface) of the body (para. [0088]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electrode width as taught by Yatabe to the coil component of Shimoda to improve ease of connection to an external circuit and or to provide the required bonding characteristics between the body and the electrode.
With respect to claim 2, Shimoda in view of Yatabe teaches the coil component of claim 1, wherein an end surface of the first base portion disposed on the first end surface has a rectangular shape and extends from a lower edge of the first end surface by a predetermined height in the thickness direction, and an end surface of the second base portion disposed on the second end surface has a rectangular shape and extends from a lower edge of the second end 
With respect to claim 3, Shimoda in view of Yatabe teaches the coil component of claim 1, wherein a coil axis of the internal coil is parallel to the lower surface (Shimoda, para. [0032]).
With respect to claim 10, Shimoda in view of Yatabe teaches the coil component of claim 1, wherein the first extending portion extends from the first base portion only up to a position lower than the upper surface of the body, and the second extending portion extends from the second base portion only up to a position lower than the upper surface of the body (Shimoda, paras. [0052]-[0053]).
With respect to claim 11, Shimoda in view of Yatabe teaches the coil component of claim 1, wherein the first extending portion includes a first bonding portion (e.g. left extending portion) and a second bonding portion (e.g. right extending portion) spaced apart from each other in the width direction, and the second extending portion includes a third bonding portion (e.g. left bonding portion) and a fourth bonding portion (right bonding portion) spaced apart from each other in the width direction (Shimoda, paras. [0052]-[0053]).
With respect to claim 12, Shimoda in view of Yatabe teaches the coil component of claim 11, wherein end surfaces of the first and second bonding portions have a polygonal shape, and end surfaces of the third and fourth bonding portions have a polygonal shape (Shimoda, paras. [0052]-[0053]).
With respect to claim 16, Shimoda in view of Yatabe teaches the coil component of claim 1, wherein a minimum height by which the first external electrode extends on the first end surface is greater than a maximum height at which the first end is exposed from the first end surface, and
a minimum height by which the second external electrode extends base portion and the second extending portion jointly extend on the second end surface is greater than a maximum 
With respect to claim 20, Shimoda teaches a coil component 1 (Figs. 1-3B) comprising: 
a body 10 having an internal coil 20; and
first and second external electrodes 30 and 40 disposed on opposing first and second surfaces 15 and 16 of the body and connected to opposing ends (terminals) of the internal coil,
wherein at least one of the first or second external electrodes includes: 
a first portion 31 and 32 having a first width, 
second and third portions 320 each having a second width lower than the first width, spaced apart from each other, and each in contact with the first portion, and
wherein the second and third portions are spaced apart from each other so as to expose (exposed portion second and third portions) therethrough a portion of the first or second surface of the body extending from the second portion to the third portion (paras. [0032], [0035], [0040], [0043], and [0052]-[0053]). Shimoda does not expressly teach a first portion 31 and 32 having a first width and extending across a full width of the respective first or second surface of the body. 
Yatabe teaches a coil component (e.g. Fig. 25a) comprising:
a first portion (electrode at bottom surface and a portion of an end surface) having a first width and extending across a full width of the respective first or second surface of the body (para. [0088]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electrode width as taught by Yatabe to the coil component of Shimoda to improve ease of connection to an external circuit and or to provide the required bonding characteristics between the body and the electrode.
With respect to claim 21, Shimoda in view of Yatabe teaches the coil component of claim 20, wherein the first and second external electrodes are each further disposed on a third 
With respect to claim 22, Shimoda in view of Yatabe teaches the coil component of claim 21, wherein the first portion of each of the first and second external electrodes contacts an edge common to the respective one of the first and second surfaces of the body and the third surface of the body,
each second and third portion has the same second width, measured in a width direction parallel to the edge common to the respective one of the first and second surfaces and the third surface, and the second width is lower than the first width, measured in the width direction parallel to the second width, of the respective one of the first and second surfaces, and
each second and third portion contacts an edge of the respective first portion opposite to the edge common to the respective one of the first and second surfaces and the third surface (paras. [0052]-[0053]).

6.	Claims 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda in view of Yatabe, as applied to claim 1 above, and further in view of Sekiguchi et al. (U.S. PG. Pub. No. 2017/0345558 A1).
With respect to claim 4, Shimoda in view of Yatabe teaches the coil component of claim 1. Shimoda in view of Yatabe does not expressly teach the first end of the internal coil includes a first lower surface exposed portion exposed to the lower surface and a first connection portion connected thereto, and a width of the first lower surface exposed portion is smaller than the width of the first base portion with respect to the width direction, and
the second end of the internal coil includes a second lower surface exposed portion exposed to the lower surface and a second connection portion connected thereto, and a width 
Sekiguchi et al., hereinafter referred to as “Sekiguchi,” teaches a coil component (Figs. 1 and 2), wherein the first end of the internal coil includes a first lower surface exposed portion 301 or 302 exposed to the lower surface and a first connection portion 241 or 242 connected thereto, and a width (x direction) of the first lower surface exposed portion is smaller than the width of the first base portion 30A or 30B with respect to the width direction, and
the second end of the internal coil includes a second lower surface exposed portion (the other of portion 301 or 302) exposed to the lower surface and a second connection portion (the  other of portion 241 or 242) connected thereto, and a width of the second lower surface exposed portion (the other of portion 30A or 30B) is smaller than the width of the second base portion with respect to the width direction (paras. [0066] and [0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the lower surface exposed portion and the base portion as taught by Sekiguchi to the coil component of Shimoda in view of Yatabe to provide the required mechanical strength.
With respect to claim 5, Shimoda in view of Yatabe and Sekiguchi teaches the coil component of claim 4, wherein the first lower surface exposed portion is in direct contact with the first external electrode (left or right electrode 30), and the second lower surface exposed portion is in direct contact with the second external electrode (the other of left or right electrode 30) (Sekiguchi, para. [0068]). 
With respect to claim 7, Shimoda in view of Yatabe and Sekiguchi teaches the coil component of claim 4, wherein the first connection portion extends perpendicularly to the lower surface of the body and is exposed to the first end surface of the body, and the second connection portion extends perpendicularly to the lower surface of the body and is exposed to the second end surface of the body (Sekiguchi, para. [0066]). 
With respect to claim 8, Shimoda in view of Yatabe and Sekiguchi teaches the coil component of claim 7, wherein a surface of the first connection portion exposed to the first end surface is in contact with the first external electrode, and a surface of the second connection portion exposed to the second end surface is in contact with the second external electrode (Sekiguchi, paras. [0066] and [0068]). 
With respect to claim 9, Shimoda in view of Yatabe and Sekiguchi teaches the coil component of claim 4, wherein the first and second connection portions face each other and are arranged to be offset from each other by a predetermined interval with respect to the width direction (Sekiguchi, para. [0068]).

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda in view of Yatabe, as applied to claim 11 above, and further in view of Takeda et al. (U.S. PG. Pub. No. 2019/0066912 A1).
With respect to claim 13, Shimoda in view of Yatabe teaches the coil component of claim 11, wherein at least one of the first and second bonding portions is exposed to the first end surface, and at least one of the third and fourth bonding portions is exposed to the second end surface (Shimoda, paras. [0052]-[0053]). Shimoda in view of Yatabe does not expressly teach at least one of the first and second bonding portions is in direct contact with a dummy electrode spaced apart from the internal coil, and at least one of the third and fourth bonding portions is in direct contact with a dummy electrode spaced apart from the internal coil. 
Takeda teaches a coil component (FIGs. 1-2, and 5), wherein the bonding portion (electrode portion on left or right end surfaces) is exposed to the first end surface and is in direct contact with a dummy electrode (electrode conductor not connected to conductor 21 at lower corners of layer 33) spaced apart from the internal coil, and bonding portion (electrode portion on the other of left or right end surfaces) is exposed to the second end surface and is in direct 
 With respect to claim 14, Shimoda in view of Yatabe and Takeda teaches the coil component of claim 13, wherein the dummy electrode includes a conductive material (Takeda, para. [0053]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837